                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Case No. 3:19-CR-105 JD
                                              )
JESSIE WADE RICHARDSON                        )

                                             ORDER

       No objections have been filed to the magistrate judge’s findings and recommendation upon

a plea of guilty issued on January 24, 2020 [DE 21]. Accordingly, the court now ADOPTS those

findings and recommendations, ACCEPTS defendant Jessie Wade Richardson’s plea of guilty,

and FINDS the defendant guilty of Count 1 of the Indictment in violation of 18 U.S.C. § 875(c).

       Any objections a party submits to the probation officer in response to the draft Presentence

Report must specifically identify the basis of the objection and any supporting authority. Should

the Addendum to the final Presentence Report reflect any outstanding objections by a party, that

party must specifically state in its sentencing memorandum whether it maintains that objection.

If so, the party must identify the basis and authority for its objection and, where applicable, any

evidence the party expects to offer in support of that objection. The party should also state if,

consistent with Rule 32(i)(3)(B), it does not believe a ruling on that objection will be necessary.

       SO ORDERED.

       ENTERED: February 11, 2020



                                                    /s/JON E. DEGUILIO
                                              Judge
                                              United States District Court
